t c memo united_states tax_court federal_home_loan_mortgage_corporation petitioner v commissioner of internal revenue respondent docket nos filed date at the close of business on date p had debt instruments outstanding on which it paid effective contract interest rates that were below current interest rates that p would have incurred had it issued comparable debt instruments p’s right to use the proceeds of these financing arrangements with below-market interest rates constitutes an economic benefit generally referred to as favorable financing in a prior opinion we held that special legislative provisions entitled p to use the fair market values of its intangible assets on date as its bases for purposes of amortization fed home loan mortgage corp v commissioner 121_tc_125 in another prior opinion we held that the benefit of below-market financing can as a matter of law constitute an intangible asset which p may amortize if it establishes a fair_market_value and a limited useful_life 121_tc_254 p calculated the fair_market_value of its favorable financing intangible assets to be dollar_figure using the market approach the market approach compared the adjusted issue prices of p’s debt instruments to their market prices on date p calculated the limited useful lives of it sec_30 debt instruments to be their average weighted lives r argues that p’s favorable financing had no value and was not an asset r also argues that p did not properly adjust for the volatility of the market in determining the useful lives held p may amortize its favorable financing intangible assets because it reasonably estimated the fair_market_value of its favorable financing to be dollar_figure and reasonably estimated the remaining limited useful lives robert a rudnick b john williams jr james f warren alan j j swirski and richard j gagnon jr for petitioner gary d kallevang john a guarnieri ruth m spadaro and charles e buxbaum for respondent contents memorandum findings_of_fact and opinion findings_of_fact i favorable financing intangible assets a b c d e f g h ginnie mae bonds notes issued to federal home loan banks debenture note payable to north dakota bank capital debentures zero coupon bonds collateralized mortgage obligations cmos guaranteed mortgage certificates gmcs ii average weighted lives of the debt instruments iii tax returns - - opinion i the values of petitioner’s favorable financing intangible assets a petitioner’s valuation of its favorable financing intangible assets as of date respondent’s position that favorable financing has no value expectation of income realization of value contra-liability theory a favorable financing is an asset b favorable financing can be assigned a separate value c double counting the value petitioner’s purchase of its debt obligations would result in discharge_of_indebtedness income respondent’s argument that the value of petitioner’s favorable financing is limited to the value of petitioner’s income spread respondent’s argument that taxes reduce the value of favorable financing b c d ii favorable financing intangible assets have a reasonably estimable useful_life as of date iii conclusion appendix investment bank bid prices memorandum findings_of_fact and opinion ruwe judge in docket no respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure for and dollar_figure for petitioner claims overpayments of dollar_figure for and dollar_figure for in docket no respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner claims overpayments of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for when petitioner was chartered it was exempt from federal state and local taxation except for real_estate tax imposed by any state or local taxing authority pursuant to the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_709 petitioner became subject_to federal_income_tax effective date in a prior opinion 121_tc_129 we held that petitioner’s adjusted_basis for purposes of amortizing intangible assets under sec_167 is the higher of regular adjusted cost_basis or fair_market_value as of date fn ref omitted in another prior opinion 121_tc_254 we held that the benefit of petitioner’s below-market financing can as a matter of law constitute an intangible asset which could be amortized if petitioner establishes a fair_market_value and a limited useful_life as of date the benefit of below-market financing is generally referred to as favorable financing in this opinion we decide whether petitioner ha sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure established that its favorable financing intangible assets have fair market values that may be reasonably estimated and have ascertainable limited useful lives as of date findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference at the time the petitions were filed petitioner’s principal office was in mclean virginia congress created petitioner in to promote access to mortgage credit throughout the united_states by increasing the liquidity of mortgage investments and improving the distribution of investment capital for mortgage financing since its incorporation petitioner has facilitated investment by the capital markets in single-family and multifamily residential mortgages in two ways first petitioner has acquired mortgages from originators and resold them in securitization transactions principally by pooling the mortgages and issuing participation certificates pcs second petitioner bought mortgages from originators and held them until maturity in its retained mortgage portfolio generally financing this activity by issuing variou sec_2 this issue is one of several involved in these cases see 125_tc_248 121_tc_129 121_tc_254 121_tc_279 tcmemo_2003_298 debt instruments petitioner financed approximately percent of its mortgage purchases through the issuance of long-term debt i favorable financing intangible assets at the close of business on date petitioner had outstanding long-term indebtedness on a number of debt instruments the effective contract interest rate sec_4 on some of these outstanding long-term debt obligations were below the interest rates that petitioner would have incurred on date had it issued comparable debt instruments in the market for the remaining term of the particular debt_instrument petitioner’s favorable financing intangible assets consisted of the benefits it derived from financing arrangements that required it to pay interest at rates below those prevailing in the financial markets as of date as of date petitioner had the following outstanding long-term debt instruments which had below-market interest rates and market prices that were lower than the adjusted issue prices in this context debt includes collateralized mortgage obligations cmos and guaranteed mortgage certificates gmcs the effective contract interest rate is the adjusted coupon interest rate or for zero-coupon bonds the adjusted effective_interest_rate the adjusted coupon interest rate equals the sum of the coupon rate of interest the hedging gain_or_loss percentage and any discount from the face value when the debt obligation was issued a ginnie mae bonds ginnie mae bonds g-15 g-16 and g-17 were mortgage-backed bonds which consisted of promissory notes secured_by mortgage loans owned by petitioner the underlying mortgages were held in trust by petitioner as trustee as security for payment of the bonds these mortgage-backed bonds were guaranteed as to principal and interest by the government national mortgage association a wholly owned corporation within the department of housing and urban development b notes issued to federal home loan banks notes f-8 f-12 f-15 f-18 f-11 and f-13 were promissory notes payable to federal home loan banks fhlb these notes were passthroughs of the fhlbs’ own obligations under the federal_home_loan_mortgage_corporation act publaw_91_351 84_stat_452 petitioner was deemed to be a member of each fhlb and was entitled to borrow from those institutions subject_to certain security requirements c debenture debenture d-2 was issued under sec_306 of the federal_home_loan_mortgage_corporation act this debenture was an unsecured general obligation of petitioner d note payable to north dakota bank the note bearing code nd was a fixed-rate loan that petitioner issued in a private transaction to the bank of north dakota e capital debentures cd-1 cd-2 and cd-3 were capital debentures these capital debentures were subordinated and junior in right of payment to all obligations and liabilities of petitioner f zero coupon bonds petitioner issued zero coupon bonds z-2 and z-3 which were subordinated capital debentures junior in right of payment to all senior obligations of petitioner zero coupon bonds have no stated_interest rate but are issued at a substantial discount to face value at maturity the holder is entitled to receive the face of amount of the bond g collateralized mortgage obligations cmos cmo a-2 cmo a-3 and cmo c-4 were debt instruments secured_by mortgages which were outstanding on date these cmos were subject_to put and call options the call dates put dates and final maturity dates were as follows debt call put final instrument date1 date2 maturity_date cmo a-2 n a n a cmo a-3 cmo c-4 the call date is the earliest date on which petitioner if it so chose could repay the debt in full the put date is the earliest date on which the holder had the right to require petitioner to pay any remaining unpaid principal balance plus accrued interest each series of cmos was collateralized by pools of mortgages owned by petitioner and held by it as trustee petitioner made principal payments to holders in the greater amount of the minimum scheduled payments or monthly and other_payments of principal petitioner received on the mortgages serving as collateral petitioner structured the cmos to permit holders of certain classes to receive payment in full before other classes the terms of each cmo required petitioner to apply all payments of principal and interest on the subject mortgages into a sinking_fund for the benefit of the holders petitioner was required to make payments to the sinking_fund semiannually the balance of the sinking_fund was then used to make semiannual principal payments on the senior class of bonds until they were fully retired thereafter additional_amounts of principal were paid semiannually to the holders of the class of bonds next in the mortgages used as collateral for the outstanding cmos as of date were entirely first lien conventional residential mortgages having fixed rates of interest seniority until those bonds were fully paid and then on the same basis to holders of the most junior classes the holders received semiannual interest payments at the stated rate the holders of cmos received payments of principal at a rate at least corresponding to the schedule of minimum payments set forth in the offering circular or prospectus the holders received payments at a faster rate if the principal_amount of the mortgages that served as collateral paid down faster than implied by the schedule of minimum payments petitioner never had to satisfy any minimum sinking_fund obligation ie cover a deficit between funds received from mortgages and minimum payments of principal to cmo holders h guaranteed mortgage certificates gmcs gmc a gmc b gmc a gmc b gmc a gmc b gmc c gmc a gmc b gmc c gmc a gmc b and gmc c were certificates guaranteed by petitioner and denominated as representing an interest in a pool of single-family mortgages held by petitioner as trustee in some cases interest on the most junior class of bonds was not paid currently but accrued until the senior classes had been paid in full respondent issued to petitioner priv ltr rul 7607233060d date which states in pertinent part although the issuance of guaranteed mortgage certificates takes the form of a transfer to the certificate holders by petitioner of undivided continued the terms of each gmc series obligated petitioner to pay interest at a rate stated on the face of its prospectus and to repay the face_amount of the certificate to the holder principal payments were made annually gmc holders received principal repayments in amounts equal to the greater of minimum scheduled payments or monthly and other_payments of principal petitioner received on the mortgages serving as collateral petitioner was unconditionally required to make annual principal payments to the gmc holders in an amount at least equal to the minimum levels specified regardless of the amounts of principal received from the underlying mortgages if mortgages that served as collateral paid down the principal_amount faster than implied by the schedules of minimum payments gmc holders received payments of principal at a faster rate than required by the schedule of minimum payments gmcs holders had the option to require petitioner to purchase their certificates continued interests in the mortgages the terms of the certificates are such that for federal_income_tax purposes petitioner will not be selling undivided interests in the mortgages but will be issuing debt obligations for which the mortgages held by the trustee are security on date respondent revoked this private_letter_ruling and related rulings see priv ltr rul date respondent does not presently regard gmcs as debt for tax purposes however under the provisions of sec_7805 respondent has permitted petitioner to treat its gmcs issued before date including all of the gmcs at issue in this case as debt for tax purposes at the then-unpaid principal balance plus accrued interest at a future date specified by the prospectus with respect to the gmcs in issue the put dates and the final maturity dates were as follows debt_instrument gmc a gmc b gmc a gmc b gmc a gmc b gmc c gmc a gmc b gmc c gmc a gmc b gmc c put date final maturity_date with the possible exception of gmc b petitioner made minimum payments pursuant to the schedule for all gmcs on all payment dates after date through date for gmc petitioner made minimum payments pursuant to the respective schedule on gmc a gmc b gmc c gmc a gmc b and gmc c on all payment dates from the inception of the gmc through date b petitioner made minimum payments on all payment dates after date petitioner initially funded the acquisition of the mortgages held as collateral for each of the cmos and gmcs at issue by means other than the issuance of those particular cmos and gmcs when issuing its gmcs petitioner disclosed that the proceeds would provide funds for petitioner to engage in additional activities consistent with its statutory purposes including the purchase of additional mortgages and interests in mortgages and that some portion of the proceeds could be used to repay part of petitioner’s borrowings when issuing its cmos petitioner disclosed that the proceeds would be used to provide funds for the corporation to finance its purchase of the mortgages securing the cmos with respect to the cmos and gmcs petitioner received monthly payments of interest and principal on the mortgages that served as collateral petitioner made semiannual or annual payments of principal and interest to the cmo and gmc holders petitioner paid interest through the date of payment to the holders on the outstanding principal balance of the cmos or gmcs notwithstanding any receipt of principal amounts on the mortgages serving as collateral since the previous date of payment petitioner received spread and float income with respect to the cmos and gmcs spread income is the amount by which the effective interest_income rate on the mortgages serving as collateral exceeds the interest payments to the holders of the cmos and gmcs the float income is the interest on the monthly principal and interest payments that could be earned between receipt of the payments by petitioner and remittance to the cmo and gmc holders the debt instruments in issue had issue dates maturity dates outstanding principal on date effective contract rates and market prices per dollar_figure on date as follows debt_instrument issue_date maturity_date principal outstanding on effective contract interest rate1 market price per dollar_figure on g-15 g-16 g-17 f-12 f-15 f-8 f-18 f-11 f-13 d-2 nd cmo-a2 cmo-a3 cmo-c4 z-2 z-3 dollar_figure big_number big_number big_number big_number ll big_number big_number big_number big_number big_number big_number big_number big_number big_number 3big_number big_number cd-1 big_number gmc a-75 big_number gmc b-75 big_number gmc a-76 big_number gmc b-76 big_number gmc a-77 big_number gmc b-77 big_number gmc c-77 big_number gmc a-78 big_number gmc b-78 big_number gmc c-78 big_number gmc a-79 big_number gmc b-79 big_number gmc c-79 big_number see supra note the market prices per dollar_figure on date are based upon petitioner’s calculations respondent’s calculations of the market price per dollar_figure on date are slightly different respondent agrees that this difference is not significant this figure represents the outstanding principal on date because z-2 did not pay interest periodically the principal_amount at maturity will equal dollar_figure billion this figure represents the outstanding principal on date because z-3 did not pay interest periodically the principal_amount at maturity will equal dollar_figure million ii average weighted lives of the debt instruments the average weighted life represents the time it takes for the average dollar of principal borrowed to be repaid to the lender when principal repayment can vary or when there is a chance an option will be exercised to retire the security early the average weighted life is calculated using certain assumptions regarding principal payment rate and exercise timing the expected remaining average weighted life of each debt_instrument as of date depends on the remaining term to maturity whether the debt was subject_to any call or put options and whether any principal repayments would be made pursuant to either a mandatory schedule or terms that provided for repayment of principal on the debt based on the rate of principal repayments received on the mortgages serving as collateral on date the average weighted lives of petitioner’ sec_30 debt instruments in issue were as follows debt average weighted life g-15 years months g-16 years months g-17 years months f-8 months f-11 years months f-12 months f-13 years months f-15 months f-18 year months d-2 years months z-2 years months z-3 years months nd year months cd-1 years months gmc a years months gmc b years months gmc a years months gmc b years months gmc a years months gmc b years months gmc c years months gmc a years months gmc b years months gmc c years months gmc a years months gmc b years months gmc c years months cmo a-2 years months cmo a-3 years months cmo c-4 years months iii tax returns petitioner claimed a tax basis for its favorable financing equal to its claimed fair_market_value at close of business on date on its federal_income_tax return petitioner claimed that as of date its favorable financing intangible assets had an aggregate amortizable value of dollar_figure petitioner now claims that its favorable financing intangible assets had an aggregate amortizable value of dollar_figure on january dollar_figure opinion as part of the legislation that subjected petitioner to federal income_taxation congress enacted a dual-basis rule for on its original federal_income_tax returns for the years at issue petitioner reported the aggregate adjusted bases of its favorable financing intangible assets as follows year aggregate adjusted_basis of favorable financing intangible assets dollar_figure big_number big_number big_number big_number big_number petitioner adjusted the bases of the favorable financing intangible assets for tax benefits received and the lost bases on retirements petitioner reduced the value of its favorable financing intangible assets using the valuation performed by dr stephen m schaefer petitioner defra sec_177 98_stat_711 specifically defra sec_177 provides adjusted_basis of assets -- a in general --except as otherwise provided in subparagraph b the adjusted_basis of any asset of the federal_home_loan_mortgage_corporation held on date shall-- i for purposes of determining any loss be equal to the lesser_of the adjusted_basis of such asset or the fair_market_value of such asset as of such date and ii for purposes of determining any gain be equal to the higher of the adjusted_basis of such asset or the fair_market_value of such asset as of such date the special basis rules were designed to ensure that to the extent possible pre-1985 appreciation or decline in the value of petitioner’s assets will not be taken into account for tax purposes h conf rept pincite 1984_3_cb_1 sec_167 allows taxpayers to depreciate property used in a trade_or_business or held_for_the_production_of_income for exhaustion wear_and_tear and obsolescence sec_167 provides that the basis on which exhaustion wear_and_tear and obsolescence are to be allowed in respect to any property shall be the adjusted_basis provided in sec_1011 for the purpose of determining the gain on the sale_or_other_disposition of such property the depreciation of intangible assets is specifically addressed in sec_1_167_a_-3 income_tax regs which provides if an intangible asset is known from experience or other factors to be of use in the business or in the production_of_income for only a limited period the length of which can be estimated with reasonable accuracy such an intangible asset may be the subject of a depreciation allowance an intangible asset the useful_life of which is not limited is not subject_to the allowance for depreciation no allowance will be permitted merely because in the unsupported opinion of the taxpayer the intangible asset has a limited useful_life no deduction for depreciation is allowable with respect to good will petitioner’s favorable financing intangible assets arise from debt obligations in existence on date that required petitioner to pay interest to the holders at rates below-market rates on that date in fed home loan mortgage corp v commissioner t c pincite we held that petitioner’s adjusted_basis for purposes of amortizing intangible assets under sec_167 is the higher of regular adjusted cost_basis or fair_market_value as of date in fed home loan mortgage corp v commissioner t c pincite we held that the right to use the proceeds of financing arrangements with below-market interest rates constitutes an economic benefit and that the benefit of petitioner’s below- market financing can as a matter of law constitute an intangible asset which can be amortized if petitioner establishes a fair_market_value and a limited useful_life as of date in this opinion we decide the fair market values and useful lives of petitioner’s favorable financing assets both parties rely heavily on expert opinions and testimony to support their respective positions concerning the values and useful lives of the favorable financing intangible assets w e consider expert opinion testimony to the extent that it assists us in resolving the issues presented 97_tc_496 we may exercise our broad discretion to accept or reject an expert’s opinion in its entirety 115_tc_43 affd 299_f3d_221 3d cir alternatively we may selectively rely on those portions of an expert’s opinion that we find most helpful to our decision it s of iowa inc v commissioner supra pincite 86_tc_547 a n objective reason for rejecting an expert’s testimony is that another expert’s opinion is more persuasive parker v commissioner supra pincite we are not bound by the opinion of any expert witness where such opinion is contrary to our judgment it s of iowa inc v commissioner supra pincite i the values of petitioner’s favorable financing intangible assets a petitioner’s valuation of its favorable financing intangible assets as of date the fair_market_value of property is a question of fact 120_tc_174 101_tc_412 94_tc_193 fair_market_value is defined as ‘the price at which the property would change hands between a willing buyer and willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts ’ 411_us_546 quoting section b estate_tax regs bank one corp v commissioner supra pincite estate of newhouse v commissioner supra pincite see also sec_20_2031-1 estate_tax regs sec_25_2512-1 gift_tax regs this is an objective standard that uses a hypothetical willing buyer and seller 125_tc_227 this court considers all relevant evidence in the record when deciding the value of property bank one corp v commissioner supra pincite estate of jung v commissioner supra pincite as valuation is not an exact science the taxpayer is not required to establish the precise value of the asset see estate of jung v commissioner supra pincite 93_tc_529 furthermore a taxpayer is not required to use the most theoretically correct method to establish the amount of depreciation to which he is entitled rather his method must be reasonable it s of iowa inc v commissioner supra pincite citing 91_tc_463 affd without published opinion 900_f2d_266 11th cir petitioner argues that the benefit of below-market interest should be measured by the present values of the difference between the contract interest rates on its debt instruments and market interest rates over the terms of the loans petitioner calculated that the date fair_market_value of each favorable financing intangible asset was as follows debt fair_market_value g-15 dollar_figure g-16 big_number g-17 big_number f-8 big_number f-11 big_number f-12 big_number f-13 big_number f-15 big_number f-18 big_number d-2 big_number z-2 big_number z-3 big_number nd big_number cd-1 big_number gmc a big_number gmc b big_number gmc a big_number gmc b big_number gmc a big_number gmc b big_number gmc c big_number gmc a big_number gmc b big_number gmc c big_number gmc a big_number gmc b big_number gmc c big_number cmo a-2 big_number cmo a-3 big_number cmo c-4 big_number total big_number petitioner relies on the expert opinion and testimony of dr stephen m schaefer to determine the value of its favorable financing professor schaefer received his doctor of philosophy at the university of london faculty of economics he currently serves as a professor of finance at london business school and has been a visiting professor at seven universities around the world professor schaefer has also served on the editorial boards of numerous publications published two books and published over articles and notes relating to finance and economics professor schaefer explained that the benefit of favorable financing is based on the difference between the interest payments on an existing debt obligation and the interest payments made at the prevailing market rate the value of the favorable financing benefit equals the present_value of this difference when debt obligations are exchanged in a free market the price paid for the debt instruments equals the fair_market_value of the future cashflows the market price reflects uncertainties for example when a bond is prepayable the market price incorporates the likelihood that the bond will be prepaid a comparison of the adjusted issue prices of petitioner’s debt instruments and the market prices indicates that petitioner’s instruments were traded at a discount as of date the difference between the adjusted_issue_price and the market price is the market_discount the discount reflects the present_value difference between petitioner’s contractual interest rate for each debt_instrument and the market rate for comparable debt on date from petitioner’s perspective the amount of the discount is the present_value of the additional interest cost that the debtor would have to incur to borrow the amount of the existing debt at market rates professor schaefer calculated the fair_market_value of the favorable financing inherent in each of the debt instruments as of date as the difference between the adjusted_issue_price per dollar_figure of principal and the date market price per dollar_figure of principal multiplied by the unpaid principal balance divided by dollar_figure professor schaefer’s report provided the date market price adjusted_issue_price and unpaid principal balance for the debt instruments as follows fmv adjusted_issue_price per dollar_figure - market price per dollar_figure x unpaid principal balance dollar_figure debt_instrument adjusted issue price1 date market price2 g-15 g-16 g-17 f-8 f-11 f-12 f-13 f-15 f-18 d-2 z-2 z-3 nd cd-1 gmc a gmc b gmc a gmc b gmc a gmc b gmc c gmc a gmc b gmc c gmc a gmc b gmc c unpaid principal balance big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number cmo a-2 cmo a-3 cmo c-4 big_number big_number big_number the adjusted_issue_price is the unpaid principal balance minus the fraction of any unamortized original_issue_discount remaining as of the valuation_date for a debt_instrument issued at a price that equaled its face value and for which there had been no redemption before date the adjusted_issue_price equals the initial face_amount the adjusted_issue_price listed above is the adjusted_issue_price per dollar_figure of unpaid principal balance the date market price equals the middle price-- this is the average of the bid and asked prices with the exception of g-15 and g-16 professor schaefer used the average of the bid prices obtained by arthur andersen and petitioner from the salomon brothers first boston merrill lynch and shearson lehman investment banks as the bid price see appendix the bid prices for g-15 and g-16 equaled the average of the available prices we find that petitioner’s method of valuing its favorable financing intangible assets provides a reasonable estimate of fair_market_value the supreme court in 465_us_330 indicated that the value of the right to use borrowed money is readily measurable by reference to current interest rates see also revproc_85_46 sec_3 1985_2_cb_507 stating that the value of a gift below-market_loan is the difference between the rate at which the money is loaned and the prevailing market rate similarly we believe that the favorable financing aspect of petitioner’s debt instruments may be valued by comparing petitioner’s effective contract interest rates to the prevailing market rates for those instruments as of date the market price of each of petitioner’s existing debt instruments provides an accurate indication of the price at which investors would exchange the debt instruments that price reflects the relationship between the contract rate of interest on the debt and the market rate of interest as of date the market approach used by petitioner captures the values of the debt instruments using the prices at which willing buyers and sellers actually exchanged these instruments as of the valuation_date we find that the sum of the market discounts for petitioner’s debt instruments provides a reasonable estimate of the present_value of the interest costs petitioner saved by paying below-market interest rates on its outstanding debt instruments on date b respondent’s position that favorable financing has no value respondent primarily argues that petitioner failed to show that the favorable financing intangibles had any value because petitioner did not show it expected to receive a stream of income from the favorable financing intangible assets petitioner did not prove that it could realize the value of the favorable financing the favorable financing is a contra- liability not an asset and petitioner could realize the value of favorable financing only by buying back its debt instruments in the market which would be impractical because it would have to pay tax on the discharge_of_indebtedness the main thrust of respondent’s arguments is that petitioner’s favorable financing is not an asset we addressed this contention in 121_tc_254 in that opinion we concluded that the right to use money at below-market rates is a valuable economic benefit in terms of the cost savings that can be achieved in income-producing activities that favorable financing is a benefit for which a third party would pay a premium if the favorable financing were included as part of a purchase transaction that petitioner’s favorable financing arrangements on date represented something of value and that the differential between the market rate of interest and petitioner’s contract rate of interest serves as a measure of the economic value of that right on date id pincite- nevertheless we will briefly discuss respondent’s arguments that petitioner’s favorable financing had no value expectation of income respondent argues that the favorable financing intangible assets do not have any value because petitioner did not receive any additional income or earnings from these assets respondent relies on the expert opinion and testimony of dr scott d hakaladollar_figure dr hakala explained that intangible assets are dr scott d hakala received his doctor of philosophy economics at the university of minnesota dr hakala is continued defined as all elements of a business_enterprise that exist in addition to monetary and tangible assets their existence is dependent on the presence or expectation of earnings fn ref omitted first it seems clear that petitioner’s favorable financing had a positive effect on its net_income to the extent that petitioner’s financing costs were lower than they would have been had petitioner financed its operations with the market rates prevailing on date its net_income was enhanced second respondent does not support with legal authority his contention that the value of the favorable financing intangible must be based on income indeed courts have determined the value of similar intangible assets using cost savings methods it s of iowa inc v commissioner t c pincite citizens s corp subs v commissioner t c pincite we have already held that petitioner’s favorable financing constituted an economic benefit that can be an amortizable intangible asset if petitioner establishes a fair_market_value and limited useful_life as of date fed home loan continued currently a director and principal in cbiz valuation group llc his expertise includes corporate finance restructuring and cost of capital valuation of securities and business interests valuation of intangible assets analysis of publicly_traded_securities economic loss analyses wage and compensation determination transfer_pricing and derivative securities he has testified as an expert in over cases in u s district courts this court and various state courts mortgage corp v commissioner t c pincite we also concluded that the core deposit cases which use cost savings to measure value support petitioner’s position that favorable financing is an intangible asset subject_to amortization id pincite rather than addressing the valuation issue presently before the court respondent’s argument seems to challenge our prior holdings realization of value respondent argues that the favorable financing intangible assets do not have a fair_market_value and that any value is hypothetical because petitioner could not transfer favorable financing to a willing buyer we might agree that petitioner’s favorable financing could not be transferred by itself however we have previously rejected respondent’s argument that favorable financing could not be valued because it could not be transferred except as part of a larger acquisition obviously intangibles such as core_deposits or deposit base13 might have economic the term deposit_base represents the present_value of the future stream of income to be derived from employing the core_deposits of a bank see fed home loan mortgage corp v commissioner t c pincite core_deposits are a relatively low-cost source of funds reasonably stable over time and relatively insensitive to interest rate changes 91_tc_463 in first chi corp v commissioner tcmemo_1994_300 we defined core_deposits as follows core_deposits can be an essential part of a commercial bank when they represent a low cost and continued significance only in a larger context but that does not prevent giving them a separate value see fed home loan mortgage corp v commissioner t c pincite where we stated we also cannot distinguish the cases involving deposit_base for the reason that those cases involved an acquisition of deposit_base in conjunction with a larger acquisition of assets of a company we might agree that as a practical matter a debtor’s position with respect to its favorable financing would not be transferred except as a part of a larger acquisition of a company or property however this is not in our view determinative of the question of whether there exists an amortizable asset of value contra-liability theory respondent argues that petitioner’s favorable financing is a contra-liability not an asset respondent’s expert dr hakala explained that a contra-liability is a liability on the balance_sheet that is misstated in some economic sense because the liability is worth less than face value and the liability has been marked to market dr hakala further explained that transferring the liability to the asset side of the balance_sheet continued stable source of funds banks typically invest the funds in loans or other income-producing assets and receive fees for services rendered to the depositors the excess of the income generated from the core_deposits over the associated expenses contributes to the profitability of the bank core_deposits are a separate and distinct intangible asset with an inherent value because they provide an inexpensive means to generate income therefore when one bank considers acquiring another bank core_deposits can represent an attractive intangible asset and a reason for acquiring a bank fn ref omitted creates an unrealizable asset as a result respondent argues that the favorable financing intangible assets cannot be valued separately without looking at the value of the underlying mortgages according to respondent petitioner’s valuation method results in overvaluation double counting of assets and accounting irregularities because petitioner marks its liabilities to market without making the corresponding downward adjustment to its assets a favorable financing is an asset respondent’s contra-liability argument revisits the question of whether favorable financing can be an amortizable asset we have already rejected respondent’s argument that favorable financing is a liability see fed home loan mortgage corp v commissioner t c pincite where we stated respondent argues that petitioner’s favorable financing represents a liability not an asset respondent claims that petitioner is attempting to adjust for tax purposes the asset side of its balance_sheet to account for an overstatement in fair_market_value terms of its liabilities we cannot agree with respondent’s proposed characterization of petitioner’s favorable financing as a liability indeed as petitioner points out there is a valuable economic benefit associated with the below-market interest rates on its financing arrangements as of date it is this economic benefit which petitioner claims as an intangible asset and upon which it bases its claimed amortization deductions b favorable financing can be assigned a separate value as previously indicated the fact that favorable financing could not be transferred apart from a transfer of other assets and liabilities does not prevent assigning it a separate value at trial petitioner’s counsel developed the following hypothetical situation while examining respondent’s expert dr herbert kaufman q the houses are both worth dollar_figure they are identical they are next door to each other they both have a for sale sign in front of them the first house just says for sale house no assumable debt the second house has house for sale plu sec_1 percent mortgage assumable as part of the purchase q do you believe the second seller is going to receive more money at closing than the first seller a q a assuming that market interest rates are-- they’re five sure q so the second seller would receive more money right a i would think so dr herbert m kaufman received his ph d in economics from the pennsylvania state university he is a professor of finance at arizona state university w p carey school of business dr kaufman’s fields of specialization are investments financial markets and institutions monetary economics and applied econometrics he provided a valuation analysis of petitioner’s asserted favorable financing intangible assets why is that because the assumable mortgage is in place does it have value the assumable mortgage yes q a q a q a yeah the value of the assumable mortgage with regard to the house which is the asset -- a --has value further dr kaufman was asked and answered as follows q back to my other hypothetical about the two homes next door to each other let’s assume you can’t decide which house to buy the dollar_figure one with no assumable mortgage or the dollar_figure house with the percent mortgage market rates are five q do you think it’s possible to calculate how much more you would pay for that house with the assumable percent mortgage is that possible to do a i think it’s probably possible q but a buyer certainly would have the tools to determine how much more to pay for the below-market financing is that right a not for the below-market financing for the house with the below-market a again you keep wanting to separate i can’t separate that because you’re not going to buy a liability q let’s say the buyer hired an appraisal company and had in the buyer’s hand an appraisal saying the house is worth dollar_figure right how would the buyer decide how much more to pay for the house with the percent mortgage it would determine the value of the below-market mortgage and add that to the price isn’t that fair a that’s true yeah like the purchaser and seller of the houses in the hypothetical situation we think that petitioner can ascertain the value of the favorable financing as we have mentioned financial markets determined the current price of petitioner’s debt obligations on the valuation_date a comparison of the contract_price and the prevailing market price provides a reasonable measure of the value of the favorable financing associated with the debt_instrument therefore we disagree with respondent that a separate value cannot be assigned to petitioner’s favorable financing c double counting the value respondent also argues that petitioner’s method of valuing its favorable financing overvalues and double counts petitioner’s assets because petitioner’s real assets --the mortgages--have lost value when compared to prevailing market rates we think that respondent’s concerns of double counting are misguided when petitioner was chartered it was exempt from federal state and local taxation except for real_estate tax imposed by any state or local taxing authority congress enacted special legislation that subjected petitioner to federal income_taxation in that special legislation congress created a dual- basis rule for petitioner’s assets to ensure that to the extent possible pre-1985 appreciation or decline in value of petitioner’s assets will not be taken into account for tax purposes h conf rept supra pincite c b vol pincite just as this legislation applies to petitioner’s favorable financing intangible assets defra sec_177 governs the adjusted bases of petitioner’s so-called real assets for the purposes of determining a loss defra sec_177 provides that the adjusted_basis of any asset of petitioner held on date be equal to the lesser_of the adjusted_basis of such asset or the fair_market_value of such asset as of date congress created the special dual-basis rule specifically for petitioner when it became a taxable entity to ensure that pre-1985 appreciation or decline in value would not be taken into account for tax purposes h conf rept supra pincite c b vol pincite the adjusted_basis rules of defra sec_177 which requires petitioner to calculate a loss using an adjusted_basis equal to the lesser_of fair_market_value or adjusted_basis address the kind of double counting that appears to concern respondent petitioner’s purchase of its debt obligations would result in discharge_of_indebtedness income respondent appears to argue that the only way petitioner could realize the value of favorable financing would be to buy back its debt instruments at their discounted market prices respondent claims that this is impractical because petitioner would incur tax on the resulting discharge_of_indebtedness income when a taxpayer repays a debt at a discount the taxpayer normally realizes income from the discharge_of_indebtedness see sec_61 284_us_1 sec_1_61-12 income_tax regs provides that the discharge_of_indebtedness in whole or in part may result in the realization of income a taxpayer may realize income by the payment or purchase of his obligations at less than their face value when a taxpayer receives borrowed funds those funds are excluded from income because the taxpayer has an obligation to repay the funds 499_us_573 the rationale for including discharge_of_indebtedness in a taxpayer’s income is that the taxpayer realizes an accession to income due to the freeing of assets previously offset by the liability 116_tc_63 citing united_states v kirby lumber co supra pincite if petitioner entered the market and purchased its debt obligations for less than the amount that it had borrowed petitioner would normally realize income equal to the difference between the amount it borrowed and the amount it paid to purchase its debt instruments we think that respondent’s argument that petitioner could have received discharge_of_indebtedness income by repurchasing its debt at a discount supports our conclusion that petitioner’s favorable financing had value c respondent’s argument that the value of petitioner’s favorable financing is limited to the value of petitioner’s income spread assuming without conceding that favorable financing is a valuable asset respondent argues that the price an acquirer would pay to purchase petitioner’s rights and obligations with respect to its cmos or gmcs would not exceed the present_value of petitioner’s spread income associated with those instruments as of date respondent asserts that the present_value of the spread related to petitioner’s gmcs and cmos equaled approximately dollar_figure million and dollar_figure million respectively dr hakala concluded that favorable financing is not an intangible asset however dr hakala found that petitioner’s income spread has value because its assets and liabilities are closely matcheddollar_figure according to dr hakala when previously dr hakala indicates that the cmos and gmcs are exactly matched issued debt is matched to income-earning assets the issued debt does not have any intangible value by itself in his report dr hakala explained that what is of value to a potential buyer is the potential income stream between mortgages and obligations to holders of the securities to determine the value of the income spread from the gmcs dr hakala used the net management and guarantee income16 petitioner reported for the months that ended date and compared that to the average principal balance outstanding over that same 6-month period he concluded that the management and guarantee income totaled dollar_figure million dr hakala assumed general and administrative costs of basis points annually and reduced the total value to incorporate the effect of taxes these adjustments reduced the net management and guarantee income to dollar_figure million taking into account the actual runoff of each gmc and discounting to present_value the future net spread income at the weighted average cost of capital results in a value of approximately dollar_figure million for the spread associated with all of the gmcs dr hakala used the same analysis to find that the present_value of the cmos’ future net spread income at the weighted average cost of capital equaled dollar_figure million management and guarantee income is the excess income expense during a month from each gmc trust including the excess of the effective interest_income on mortgages backing the gmcs over the amount payable to gmc investors and short-term investments we disagree with respondent that the value of petitioner’s favorable financing intangible assets is limited to the value of the income spread dr hakala’s income spread analysis is premised on his conclusion that favorable financing cannot be an intangible asset however in fed home loan mortgage corp v commissioner t c pincite we held that favorable financing was an economic benefit and that the benefit of below- market financing can as a matter of law constitute an intangible asset professor schaefer explained that the income spread is a measure of petitioner’s equity value and that equity is different from the value of petitioner’s assets including the favorable financing intangible assets equity is generally described as the excess of the value of assets tangible and intangible over liabilities the value of petitioner’s favorable financing assets is the present_value of the cost savings between the effective contract interest rate on petitioner’s debt obligations and the prevailing market interest rates on equivalent debt obligations at the valuation_date to illustrate the differences between the value of an intangible asset and equity value professor schaefer gave the following examples to illustrate this further suppose a company has a long lease on office space at dollar_figure per square foot when the market price for similar space is say dollar_figure it is clear that this lease is valuable to the company if it did not own the lease at dollar_figure per square foot it would have to rent more expensive space and as a result both the earnings and the value of the company would be lower_of course the price an acquirer would pay is the value of the earnings stream from the whole company ie its revenues less its total costs including the costs of space however it is clear that paying dollar_figure rather than dollar_figure per square foot for space increases the earnings_of the company and therefore has value to an acquirer similarly suppose two companies a and b have identical assets and identical amounts of debt but pay different rates of interest on their debt company a’s liabilities pay the prevailing market interest rate while company b’s liabilities pay a below-market interest rate in this case company b’s earnings will be higher than company a’s and an acquirer would clearly pay more for company b than for company a the difference in the earnings_of the two companies is the difference between interest payments at the prevailing market interest rate the rate on company a’s liabilities and the lower rate on company b’s liabilities thus the difference between the earnings_of the two companies is equal to company b’s favourable financing benefits and the higher amount that an acquirer would pay for company b over company a is the value of company b’s favourable financing assets to further rebut respondent’s claim that favorable financing cannot exceed the value of equity professor schaefer explained this claim is clearly flawed since all that is required for the value of the favourable financing assets to exceed the value of equity is for the present_value of the asset spread to market to be negative professor schaefer describes asset spread to market as follows the difference between the rate the firm actually earns on its assets and the rate it would earn if it had to invest in the market at the prevailing market interest rate measures the benefit to the firm of the specific assets it holds i refer to this rate as the asset spread to market if positive this difference continued the value of freddie mac’s equity is always equal to the present_value of its asset spread to market plus the value of its favourable financing assets thus if the present_value of the asset spread to market is negative the value of the favourable financing assets will exceed the value of equity in order to illustrate this point professor schaefer used the following example a more concrete example is provided by the s l crisis which featured negative asset spreads to market and therefore favourable financing assets with a higher value than equity in the early 1980s when interest rates rose sharply the condition of many s ls deteriorated as the value of their fixed-rate mortgage assets fell suppose that in date when mortgage rates were above an s l held fixed-rate mortgages paying a rate of and therefore selling at around of their face_amount suppose further that this s l was fortunate in the sense that it was entirely financed with core_deposits that paid and therefore despite earning on its assets when market rates were it nonetheless earned a positive spread of equal to the rate on its assets of le sec_2 paid on its liabilities to the extent that the core_deposits remain in place this s l is solvent however its positive net_worth does not come from its assets--these have fallen in value by --but from its liabilities the total spread of is made up of a substantial and negative asset spread to market of--9 a asset return less a market rate and a large and positive favourable financing benefit of the market rate less the paid on deposits the value of the favourable financing assets for this s l the present_value of the spread would clearly exceed the value of its equity the present_value of the spread continued represents the favourableness of the firm’s assets just as the difference between the market and actual financing rates represents the favourableness of the firm’s liabilities we must decide the value of petitioner’s favorable financing intangible assets because income spread measures equity and not the value of individual assets we find that the value of petitioner’s favorable financing intangible assets is not limited to the income spread d respondent’s argument that taxes reduce the value of favorable financing assuming that petitioner’s favorable financing intangible assets do have value respondent argues that petitioner’s calculations over-valued these assets because its method failed to incorporate the effect of taxes in his rebuttal report dr hakala explained that the reduction in the value of the liability would be partially offset by a deferred_tax_liability dr hakala calculated value by reducing the value of the intangible assets for income taxes and increasing the value by the tax shielddollar_figure after incorporating the tax effect dr hakala prepared a summary analysis of the favorable financing intangible assets using professor schaefer’s market prices as follows debt g-15 g-16 g-17 f-8 f-11 corrected value dollar_figure big_number big_number big_number big_number the reduction of value for income taxes reflects the present_value of cashflows on an after-tax basis the tax shield is the amortized tax_benefit associated with creating an intangible asset big_number f-12 big_number f-13 big_number f-15 big_number f-18 big_number d-2 big_number z-2 big_number z-3 big_number nd cd-1 big_number gmc a big_number gmc b big_number big_number gmc a big_number gmc b big_number gmc a gmc b big_number big_number gmc c big_number gmc a gmc b big_number gmc c big_number gmc a big_number big_number gmc b big_number gmc c cmo a-2 big_number big_number cmo a-3 big_number cmo c-4 total big_number petitioner argues that its market-based valuation approach integrates the effect of taxes into the value of an asset in other words petitioner argues that the market prices of its debt instruments already reflect the tax considerations of buyers and sellers in his rebuttal report dr hakala quoted the following excerpt from assets acquired in a business combination to be used in research_and_development activities a focus on software electronic devices and pharmaceutical industries by the aicpa’s ipr d task force the task force believes that the valuation of an intangible asset would include a the expected tax_payments resulting from the cashflows attributable to the intangible asset and b the tax benefits resulting from the amortization of that intangible asset for income_tax purposes at trial dr hakala was asked to read the two sentences that immediately followed the sentence he quoted in his rebuttal report ‘including the tax affects sic in the valuation is common in the income and cost approaches it is not typical in the market approach because any_tax benefits would already be factored into the quoted market price through the negotiation of market participants during the bid and ask process ’ petitioner’s expert mr howard a scribner testified that taxes can affect the value of intangible assets but that the market approach incorporates taxes into the valuation specifically mr scribner was asked and answered as follows q a are taxes relevant or irrelevant in a market- based valuation of an intangible asset a market-based intangible asset reflects the interactions of buyers and sellers all factors including taxes are reflected in those prices we agree with petitioner that the market approach of valuing an asset incorporates the effect of taxes respondent’s expert relied on a source that states that the effect of taxes typically is not included in the market approach because the quoted market see infra pp price already reflects taxes mr scribner confirmed that the market price incorporates the effect of taxes we find that petitioner properly valued its favorable financing intangible assets using the market-based method and that no further adjustment is necessary to account for the tax effect we agree that petitioner has proven that its favorable financing intangible assets have values that were reasonably estimated we hold that the values of petitioner’s favorable financing intangible assets are as follows debt fair_market_value g-15 dollar_figure g-16 big_number g-17 big_number f-8 big_number f-11 big_number f-12 big_number f-13 big_number f-15 big_number f-18 big_number d-2 big_number z-2 big_number z-3 big_number nd big_number cd-1 big_number gmc a big_number gmc b big_number gmc a big_number gmc b big_number gmc a big_number gmc b big_number gmc c big_number gmc a big_number gmc b big_number gmc c big_number gmc a big_number gmc b big_number gmc c big_number cmo a-2 big_number cmo a-3 big_number cmo c-4 big_number total big_number ii favorable financing intangible assets have a reasonably estimable useful_life as of date to amortize favorable financing a taxpayer must show that the intangible assets have limited useful lives the duration of which may be ascertained with reasonable accuracy sec_1_167_a_-3 income_tax regs provides sec_1_167_a_-3 intangibles if an intangible asset is known from experience or other factors to be of use in the business or in the production_of_income for only a limited period the length of which can be estimated with reasonable accuracy such an intangible asset may be the subject of depreciation allowance examples are patents and copyrights an intangible asset the useful_life of which is not limited is not subject_to the allowance for depreciation a taxpayer may establish the useful_life of an asset for depreciation based upon his own experience with similar_property or if his own experience is inadequate based upon the general experience in the industry citizens s corp subs v commissioner t c pincite citing sec_1_167_a_-1 income_tax regs 84_tc_476 citing sec_1_167_a_-1 income_tax regs affd without published opinion 815_f2d_75 6th cir the taxpayer is not required to prove the precise useful_life for purposes of depreciation--a ‘reasonable approximation’ of the useful_life is sufficient citizens s corp subs v commissioner supra pincite banc one corp v commissioner supra pincite citing 282_us_648 416_f2d_1236 7th cir and 66_tc_916 the taxpayer must base the useful_life estimation upon facts that existed at the valuation_date citizens s corp subs v commissioner supra pincite banc one corp v commissioner supra pincite taxpayers may use evidence of their subsequent experiences to corroborate their projections citizens s corp subs v commissioner supra pincite petitioner argues that on date the reasonably estimated remaining useful lives of the favorable financing intangible assets equaled the average weighted lives petitioner relies on the expert opinion and testimony of mr howard a scribner mr scribner received a b s c in accounting from rider university and an m b a in finance from rutgers graduate school of management he is also a licensed certified_public_accountant c p a and an accredited business valuation specialist in the american society of c p a s he is a partner in the economic and valuation services practice of kpmg llp mr scribner has more than years of valuation experience involving intangible assets debt common and preferred_stock partnership interests and stock_options of privately and publicly held companies mr scribner determined that the estimated useful lives of the favorable financing intangible assets equal the average weighted lives of the debt obligations that give rise to them according to mr scribner the estimated useful lives of the favorable financing intangible assets did not change on account of subsequent unforeseen events because the interactions of market participants force the incorporation of all known and expected information available at that date into the existing prevailing market interest rate therefore the market consensus establishes the current market interest rate to be the best estimate of the prevailing interest rate over the life of the investment mr scribner states that the average weighted life represents the time it takes for the average dollar of principal borrowed to be repaid to the lender the average weighted life is calculated by multiplying the principal payment by the number of years or pro_rata portion of a year that the principal_amount has been outstanding adding the results for all payment periods and dividing that sum by the total principal paiddollar_figure for debt obligations that do not repay any principal the average weighted life formula is as follows awl e pmt x n p pmt is the principal payment n is the number of years that the principal_amount has been outstanding and p is the total continued until maturity the average weighted life is the time remaining to maturity the following example illustrates how mr scribner’s calculated the average weighted life for nd date years outstanding a payment b a b big_number principal -- -- -- dollar_figure dollar_figure big_number dollar_figure total average weighted life dollar_figure this figure is the total principal outstanding on nd as of date mr scribner estimated that nd had an average weighted life of dollar_figure years or year months when an issuer holds an option to repay debt mr scribner’s report explains that the option may affect the average weighted life because the issuer may elect to redeem the instrument before maturity petitioner would elect to exercise an option to repay debt before maturity if it would save interest_expense for example petitioner would exercise the option to redeem the instrument before maturity when the interest rate of the instrument exceeded the market rate similarly if the holder of a debt has a put option the holder will exercise the option when the debt obligation pays interest at a rate below the market rate of interest because the continued principal paid holder could reinvest at a higher rate favorable put options would shorten the estimated remaining useful_life of favorable financing intangible assets respondent argues that petitioner has not established a limited useful_life for the favorable financing intangible assets because petitioner’s calculations failed to consider the volatility of the markets which may eliminate the benefit of these assets before the useful lives asserted by petitioner expire respondent’s theory would seem to produce shorter useful lives for the favorable financing intangible assets which would accelerate petitioner’s depreciation allowancedollar_figure instead petitioner used a more conservative estimate of the useful_life measured by the averaged weighted life we disagree with respondent that petitioner failed to take market volatility into account when determining the useful lives of its assets mr scribner explained that the market incorporates all known information and expected information into establishing the prevailing market rates mr scribner concluded that the market consensus establishes the current market interest rate to be the best estimate of the prevailing interest rate over the life of the investment respondent did not offer alternative useful_life calculations for petitioner’s favorable financing intangible assets because respondent contends that there is no fair_market_value to support the existence of the favorable financing intangibles respondent offered no view as to their useful lives although dr hakala disagrees that the average weighted lives equal the remaining useful lives of the assets dr hakala substantially agreed with the average weighted life calculations performed by petitioner’s experts we find that petitioner has proven that its favorable financing intangible assets have reasonably estimable useful lives equal to the average weighted lives of the debt obligations from which these assets arose we hold that petitioner’s favorable financing intangible assets had useful lives as follows debt average weighted life g-15 years months g-16 years months g-17 years months f-8 months f-11 years months f-12 months f-13 years months f-15 months f-18 year months d-2 years months z-2 years months z-3 years months nd year months cd-1 years months gmc a years months gmc b years months gmc a years months gmc b years months gmc a years months gmc b years months gmc c years months gmc a years months gmc b years months gmc c years months gmc a years months gmc b years months gmc c years months cmo a-2 years months cmo a-3 years months cmo c-4 years months iii conclusion petitioner has proven that the favorable financing intangible assets have reasonably estimable values and ascertainable remaining useful lives in accordance with our findings since other issues in these cases remain unresolved our conclusions as stated herein will be incorporated in a rule computation upon resolution of the remaining issues appendix investment bank bid prices the following table lists the investment bank bid prices obtained by petitioner and arthur andersen which were used to value petitioner’s favorable financing debt_instrument first boston salomon brothers merrill lynch shearson lehman bid price g-15 g-16 g-17 f-12 f-15 f-8 f-18 f-11 f-13 d-2 cmo a-2 cmo a-3 cmo c-4 nd cd-1 z-2 z-3 gmc a gmc b gmc a gmc b gmc a -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- gmc b gmc c gmc a gmc b gmc c gmc a gmc b gmc c -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- mean of dealer bid prices obtained from first boston and salomon bros
